Title: To George Washington from Thomas Powell, 21 December 1782
From: Powell, Thomas
To: Washington, George


                        
                            Honoured Sir
                            2d River Decbr 21st 1782
                        
                        I think it my duty to inform you of a correspondance that is to be opene’d. between a person in New York and
                            some person in this place. if I do not except the offer, as it has been made to me, and I am to determin it by the first
                            of January. The proposials that was made to me are these. by an unknown friend as he stiles himselfe. To write to Collo.
                            Delancey informing him that I would do what lay in my power to serve Goverment, according to his request and would exert
                            myselfe to the utmost. and to Inclose this to one directed To D.P. and to be left at Francis’s Tavern--
                            near the Exchange. and that he would alow me two hundred pounds a year. To transact his business in The Country. which is
                            To make oute of such goods as he shall direct. and send in the Country, as the business for the Collo.
                            would not be so great. but I could do his too. and by doing this he would inshure me a place in the Armey, of great
                            proffit. if the Collo. was satisfied with my services. and if I would not except the offer to keep it secret. that he did
                            it only out of kindness to me. and that he knew several that would be glad to except of it. what answer to send I did not know. I was going to refuse. but thinking  it my duty to let you
                            know it first, and to have your approbation. I sent him word that I did not like to undertake any thing unless I was shure
                            to go through with it. and that I would concider upon it. and give him an Answer by the first of January. I have since
                            sent word that the Speers are jealous of me. and Expected to be bound over to Court for going to Bergen. and did not find
                            the difficulty I expected but would give him a  answer some time the begining of Jany. These
                            Speers are the only persons about here that are not been concern’d in this clinedistine trade. and are thought to be the
                            persons that will detect any bodey. if the General thinks it will be of any service to find out this business. and to
                            engage with them please’d to send word to Lieut. John Speer. at Second River. to take me and bring me before you. as a
                            suspected person. if the Speers does it. they will not have any mistrust. I have done what I could to cause such as are thought to be friends to Goverment amongst to put confidence in me.
                            and am look’d upon within a Month as a friend to Goverment—I Am your Excellanceys Most Obdt and Most Hble Servt
                        
                            Thomas Powell
                        
                    